229 S.W.3d 256 (2007)
Ricky L. MADDIX, Respondent
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Appellant.
No. WD 66394.
Missouri Court of Appeals, Western District.
June 19, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Stephen D. Hawke, Jefferson City, MO, for Appellant.
Ricky L. Maddix, Mineral Point, pro se.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HOLLIGER, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
Appellant, Department of Corrections sought to overturn trial court's judgment declaring eligibility for parole statute was prescribed under Section 571.015.1, rather than Section 558.019.2. Affirmed. Rule 84.16(b).